— Judgment appealed from unanimously reversed and the order appealed from unanimously modified on the law and on the facts, with costs to defendant-appellant, to the extent of denying the motion for summary judgment, and otherwise affirmed. Issues of fact are presented here as to the purposes of and the consideration for the payment to defendant. If before or after trial plaintiff apprehends the possible exposure to liability which it expresses in its brief, it may of course, if so advised, bring an action for further relief, equitable or otherwise. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.